Citation Nr: 1104582	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) from 
March 2008 and June 2008 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which found the Veteran incompetent to handle 
disbursement of VA funds.  

The Veteran initially had requested a Central Office hearing, but 
subsequently withdrew that request in writing in September 2009.  
In correspondence dated November 2009, the Veteran requested a 
Travel Board hearing, but she subsequently withdrew that request 
in writing in February 2010.   

Since September 2008, the Veteran has repeatedly stated that she 
wishes to receive her military disability pay instead of VA 
compensation in order to avoid having a payee.  The Veteran's 
representative contends that this issue is inextricably 
intertwined with the issue of competency.  The issue of pay 
status is not before the Board, however, and the determination of 
competency may be decided independent of the pay status issue. 

The issue of entitlement to special monthly compensation 
based on aid and attendance has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is rated incompetent for VA benefits purposes, and 
claims that competency status should be restored.  For VA 
purposes, a mentally incompetent person is one who, because of 
injury or disease, lacks the mental capacity to contract or to 
manage his affairs, including the disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a). 

The Veteran is service-connected for bipolar disorder and is 
rated as 100 percent disabled, effective November 27, 1995.  In 
December 1993, she was determined to be competent to handle 
disbursement of her VA funds.  This rating was continued up until 
March 2008, when she was found incompetent.  

VA treatment records dated November 2007 show that the Veteran 
was very confused.  She was talking to herself and "carrying on 
conversations as if on the phone with another person."  The 
Veteran stated that she was taking her medications as ordered.  
However, the clinician noted that it was difficult to determine 
true compliance due to the Veteran's confusion.  She was returned 
to New Samaria, a rooming house for people with mental illness.

VA treatment records dated December 2007 show that the Veteran 
was found wandering around the facility with rambling thoughts 
and speech.  She was admitted to the psychiatric ward, but then 
left.  A social worker attempted to visit the Veteran at New 
Samaria, and was informed that she was two months behind in rent.  
The Veteran then returned to the VA medical facility, but left 
again before she could be admitted.  A few days later the Veteran 
was seen on an outpatient basis.  Her speech was pressured and 
rambling.  She did not know if she should live in a group home or 
in an apartment.  The Veteran was broke and claimed to have spent 
all her money riding the bus to look for a place to live.  She 
was offered inpatient psychiatric admission, but refused.  A 
December 20, 2007 addendum from the program manager of outpatient 
mental health contains the following notation:  "[The Veteran's] 
safety and impulsivity are of some concern to the HMICM team.  I 
discussed her with treatment team and I fully concur with the 
assessment that she is and has been incompetent to handle her 
funds.  We are quite concerned she is not providing for herself 
as the funds are intended."  A subsequent treatment note by a 
different physician contains the following notation:  "Veteran 
has had some degree of chronic psychotic symptoms.  Unclear if 
social factors have exacerbated illness vs. poor med 
compliance."

The Veteran was admitted to Mendota Mental Health Institute in 
March 2008.  She was subsequently transferred to a VA medical 
facility.  She was admitted to Milwaukee County Mental Health 
Complex in September 2008, and was subsequently transferred to a 
VA medical facility.  She was accepted into a group home in 
October 2008.

In correspondence dated February 2009, the Veteran stated that 
her condition had stabilized and that she was capable of 
monitoring her health and medication on her own.  On her November 
2009 Form 9, the Veteran stated that she was no longer living in 
a group home, but was living independently in an apartment.  She 
further stated that a nurse filled her medication box weekly, and 
that she was taking her medications as prescribed.  In 
correspondence dated March and October 2009, the Veteran stated 
that she was capable of handling her own money because she had 
"more control" and had lived on her own for five months. 

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical authorities.  
38 C.F.R. § 3.353(c).   As the Veteran's statements have brought 
the finding of her incompetency into question, a field 
examination is deemed necessary to determine whether the Veteran 
is presently competent to handle disbursement of her VA funds.

Accordingly, the case is REMANDED for the following action:

1.	Obtain current VA treatment records from 
March 2009.

2.	Once a signed release is received from the 
Veteran, obtain outstanding private 
treatment records from Mendota Mental 
Health Institute from 2008 and Milwaukee 
County Mental Health Complex from 2008.  A 
copy of any negative response(s) should be 
included in the claim file.

3.	Schedule the Veteran for a VA psychiatric 
field examination to determine whether she 
is presently competent to handle 
disbursement of her VA funds.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
note the Veteran's extensive psychiatric 
history and previous determinations 
addressing the Veteran's competency.  A 
detailed rationale for all opinions must 
be provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.	Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



